Braley, J.
The jury, while finding that at the time of the execution of the will the testatrix possessed testamentary capacity, also found under the third issue that the will was procured to be made through the fraud or undue influence of Joseph C. Aldrich, a cousin of the testatrix’s husband, and the case is here on exceptions of the petitioner to the admission of declarations made by him concerning his personal relations with, and influence over the testatrix in connection with the testamentary disposition of her property. The contestants are her heirs at law and next of kin, each of whom, after an annuity to her sister Abbie M. Jordan, received a small bequest, while the bulk of her estate was “given” to the Massachusetts Society for the Prevention of Cruelty to Animals. It appeared that Aldrich, who died three months before the will was executed, had lived with the testatrix and her husband “for twenty-nine or thirty years,” and after the husband’s death he remained with the widow. The jury could find on. evidence over which no controversy is made, that the testatrix had said, “that Aldrich almost drove her crazy to turn the property over to him; that he was at her night and day; that she could not stand it but had a way of quieting herself when it got too bad,” and that Aldrich entertained feelings of hostility toward the contestants and said to the testatrix in the presence of a witness who narrated the conversation, "that her relatives were doing favors to her, *377writing nice letters to her, just to get her good will so that in the end they might get favors and things from her and ‘every wish of good will that they extend to you is just a design against you to get something out of you for nothing.’ ” The testatrix replied, “Joe, you know that they are doing no such thing and I cannot always believe that my relatives just mean to work me for what there is in it.” The interview was closed by Aldrich who said “That is right, stand up for that bunch of . . . Cole blood-suckers, if you want to. You know, I have lived with you all my life and you know that I find out things, have a way of finding out things you never knew of before. You know when I start' to find out anything about a person, I can find it out. I have told you what they are, what their designs are. You won’t listen to me, and if you don’t want to believe me, why, I will leave just this minute. . . . The testatrix begged him not to go but he went up, packed his grip, and started to leave the place.” While this evidence which we assume on the record was not too remote in time was admissible to indicate the state of the feelings of the testatrix toward her heirs as well as to show the relations of Aldrich to her, and his efforts to prejudice her against them, Lewis v. Mason, 109 Mass. 169, Potter v. Baldwin, 133 Mass. 427, his subsequent •declarations describing what he had endeavored to accomplish were inadmissible. If he had been living and as a witness for the petitioner had denied having in any way attempted to procure a will substantially disinheriting the contestants, his declarations to the contrary could have been introduced to impeach his credibility. Old Colony Trust Co. v. Di Cola, 233 Mass. 119, 123, and -cases cited. But never having been an adverse party, his statements to witnesses, who repeated them at the trial, of efforts to procure a will which not only would satisfy his purpose of becoming the sole legatee but also would exclude the contestants, could not affect the rights of legatees claiming under the will, for reasons so fully stated in Shailer v. Bumstead, 99 Mass. 112, and in Neill v. Brackett, 241 Mass. 534, that further amplification is unnecessary. The exceptions therefore must be sustained and a new trial granted •on this issue.

So ordered.